Citation Nr: 1611143	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  11-11 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of neck injury.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from June 1966 to April 1970, and from June 1975 to March 1982.  A January 2009 VA administrative decision determined that his period of service from March 1987 to February 1989 was other than honorable and a bar to VA benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This matter was before the Board in July 2015, when the Board remanded the claim of entitlement to service connection for residuals of neck injury for additional development and consideration.  The claim has now returned for appellate review, and as discussed below, the Board finds that there not been substantial compliance with the July 2015 Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the July 2015 Board remand, in October 2011, the Veteran's representative withdrew the appeal as to the issues of entitlement to compensable ratings for nephrolithiasis and bilateral hearing loss, and entitlement to service connection for left pinky toe scar, and hypertension.  Thus such issues were no longer before the Board.  Additionally, as a November 2013 rating decision granted service connection for posttraumatic stress disorder (PTSD) that issue was no longer in appellate status.  Thus, the only remaining issue on appeal is entitlement to service connection for residuals of neck injury.

In October 2011, the Veteran testified at a hearing at the RO before a Decision Review Officer.  A transcript of the hearing is of record.  In his March 2011 substantive appeal, the Veteran requested a Travel Board hearing; however, in a September 2014 written submission, the Veteran withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. 38 C.F.R. § 20.704 (e) (2015).

Since the last issuance, in November 2015, of a supplemental statement of the case, additional evidence has been associated with the record in December 2015, to include VA treatment records and Charlotte Vet Center records, which the Veteran did not waive review thereof by the Agency of Original Jurisdiction (AOJ).  However, this evidence is not relevant to the claim on appeal.  Moreover, as this claim must be remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when the claim is re-adjudicated after the specified development is completed.

The issue of entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure, has been raised by the record in a November 2015 application for benefits (an increased rating for PTSD was also raised but withdrawn in a January 2016 statement), but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board finds that the development requested by the Board in the July 2015 remand directives with respect to entitlement to service connection for residuals of neck injury has not been fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case additional development must be conducted. 

In pertinent part, the July 2015 Board remand requested that a VA addendum opinion be obtained addressing the etiology of any cervical spine diagnosis identified.  The July 2015 Board remand further directed the examiner must presume that the Veteran has experienced some neck pain symptoms since separation from active service, despite not seeking treatment.  However, the resulting two November 2015 VA opinions, from two different VA examiners, are inadequate.  The first November 2015 VA examiner provided a negative nexus opinion based on a rationale which stated a review of the medical record did not document a chronic neck condition during or proximate to military service.  However, as there is a service treatment record which documents a 1969 hard parachute landing and resulting pain in the back of the neck, this opinion is inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The second November 2015 VA examiner also provided a negative nexus opinion, in pertinent part, because there was a lack of objective, medically based, clinical evidence to support the diagnosis and/or treatment of a neck condition after 1969 and/or as a civilian until 23 years after the Veteran's second tour of duty separation.  However, the second November 2015 VA opinion does not address the Veteran's lay statements of record, as directed, that he experienced some neck pain symptoms since separation from active service, despite not seeking treatment.  

Specifically, in a February 2010 statement, the Veteran described since an in-service hard landing on a parachute jump, he has experienced tightness and discomfort at the base of his neck and into his shoulders.  In a July 2010 statement, the Veteran described his symptoms since his hard parachute landing as stiffness at the base of his neck and shoulders and as an annoyance that was sometimes relieved by an electric massager or Naproxen.  In a March 2011 statement, the Veteran stated his symptoms most likely started after a bad parachute landing in 1969.  He further stated he could barely walk so he went for treatment, but that as a paratrooper, you did not go to sick call unless you had broken bones or other severe injuries as otherwise you were known as a "sissy."  The Veteran also stated he has believed that to be true all of his life and he does not like going to the doctor, thus most of the time he self-medicated his pain and discomfort with over-the-counter medications.  Thus, the Veteran explained he does not have a long paper trail of doctor visits which are expensive and when his symptoms are bad enough, he takes pain relievers from the drug store.  Moreover, in October 2011 testimony, the Veteran reported he did not seek medical care after service because he does not go to the doctor for that type of stuff and instead self-medicated with over-the-counter medication.  The Veteran is competent to report on his symptoms and observations that he experiences through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence is competent if it describes symptoms that support a later diagnosis).  That the Veteran used over-the-counter medication for neck pain was also reported in a March 2011 statement from the Veteran's friend and part owner of his residence.  

Thus, for the reasons detailed above, the Board finds the two November 2015 medical opinions are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to obtain an additional examination and opinion for entitlement to service connection for residuals of neck injury.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination, with an examiner other than the prior examiners, to determine the nature and etiology of any neck disability, that may be present or was present during or proximate to the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file, to include a copy of this remand must be made available to the examiner for review in conjunction with the examination.  After review of the record, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed neck disability was incurred in or due to the Veteran's first and/or second periods of active service, to include as a result of a hard parachute landing in 1969.  In so doing, the examiner must specifically comment on the Veteran's lay statements and October 2011 testimony, indicating the Veteran has experienced some neck pain symptoms since separation from active service, despite not seeking treatment. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

2.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158; 3.655 (2015). 

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






